Title: To Thomas Jefferson from John M. Pintard, 15 October 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 15 Oct. 1793. He encloses copies of his 8 and 9 Oct. letters. Since then he has conferred with the governor, the result of which is in the enclosed statement No. 3. He also encloses paper No. 1, his letter to Captain Goddard, and No. 2, Goddard’s certified deposition, copies of all three of which he transmitted to Humphreys. He has always endeavored to get on well with the government of this country, but the governor is a stubborn man who will go to any length to revenge himself on anyone he takes a dislike to. Although he is vulnerable to injury by the governor in his commercial capacity, that will never prevent him from carrying out his consular duties. P.S. He will attend to TJ’s 21 Mch. circular, which he received via Lisbon a few days ago.
